Citation Nr: 0907793	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for healed fracture of 
the left little toe with degenerative changes, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a skin disorder as 
a result of exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2008, the Veteran appeared and testified at a 
Travel Board hearing held before the undersigned Acting 
Veterans Law Judge.  The hearing transcript is associated 
with the claims folder.  At that hearing, the Veteran 
submitted additional evidence in support of his claims, and 
waived of RO consideration of that evidence in the first 
instance.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected healed fracture of the 
left little toe with degenerative changes results in an 
overall disability which is no more than moderately disabling 
in degree.

2.  The Veteran did not have service in any designated area 
where the service department has determined that herbicides 
were present, and there is no competent evidence that the 
Veteran was otherwise exposed to herbicides in service.

3.  A chronic skin disorder was not shown in service, and 
there is no competent evidence that any currently manifested 
skin disorder is causally related to event(s) in service.

4.  A chronic left ankle disability was not shown in service, 
arthritis of the left ankle was not manifest to a compensable 
degree within the first postservice year, and there is no 
competent evidence that any current disability of the left 
ankle is causally related to event(s) in service.

5.  A chronic left knee disability was not shown in service, 
arthritis of the left knee was not manifest to a compensable 
degree within the first postservice year, and there is no 
competent evidence that any current disability of the left 
knee is causally related to event(s) in service.

6.  A chronic left hip disability was not shown in service, 
arthritis of the left hip was not manifest to a compensable 
degree within the first postservice year, and there is no 
competent evidence that any current disability of the left 
hip is causally related to event(s) in service.

7.  A chronic low back disability was not shown in service, 
arthritis of the low back was not manifest to a compensable 
degree within the first postservice year, and there is no 
competent evidence that any current disability of the low 
back is causally related to event(s) in service.

8.  Diabetes mellitus, type II, was not shown in service or 
manifest to a compensable degree within the first postservice 
year, and there is no competent evidence that such disability 
is causally related to event(s) in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
healed fracture of the left little toe with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(2), 4.1-4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5283, 5284 (2008).

2.  Service connection for a skin disorder as a result of 
exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).38 C.F.R. § 

6.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  Service connection for type II diabetes mellitus as a 
result of exposure to herbicides is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the veteran suffered a fracture at the base of 
the left 5th metacarpal in service.  The RO has assigned a 10 
percent rating under DC 5010-5283.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  

The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

DC 5283 provides that a 10 percent rating is warranted for 
malunion of or nonunion of tarsal or metatarsal bones which 
is moderate in degree.  38 C.F.R. § 4.71a.  A 20 percent 
rating is warranted for a moderately severe malunion or 
nonunion.  A 30 percent rating is warranted for a severe 
malunion or nonunion.

Similarly, a foot injury may potentially be rated under DC 
5284.  Under that diagnostic code, a 10 percent rating is 
warranted for an injury which is moderate in degree.  A 20 
percent rating is warranted for a moderately severe injury.  
A 30 percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.


The Veteran filed his claim for an increased rating in July 
2003, and was afforded VA foot examination in December 2003.  
At that time, the Veteran described severe left foot pain 
with weightbearing and early in the morning.  He endorsed 
additional symptoms of weakness, stiffness, swelling, 
fatigability and lack of endurance.  His symptoms did not 
significantly decrease with rest or elevation, and 
dramatically increased with standing and walking.  He 
reported difficulty with activities such as climbing ladders 
and driving.  

On examination, the left foot demonstrated no unusual callous 
formation or deformity.  There was no unusual shoe-wear 
pattern, although his shoes were new.  The Achilles tendon 
was deviated slightly medially with weightbearing and non-
weightbearing which was correctable by manipulation.  Motor 
strength was 5/5 in plantar flexion and 3/5 in dorsiflexion.  
There was flattening of the longitudinal arch with 
weightbearing, consistent with pes planus.  The Veteran 
reported pain with range of motion and manipulation of the 
foot.  There was no edema, swelling, redness, or warmth.  
There was no bone or joint deformity.  The left toe 
dorsiflexed from 0 to 5 degrees, and plantar flexed from 0 to 
8 degrees.  The left foot had no dorsiflexion, plantar flexed 
from 0 to 22 degrees, inversed from 0 to 17 degrees, and 
eversed from 0 to 8 degrees.  Forefoot adduction was from 0 
to 20 degrees, and abduction was from 0 to 8 degrees.  An X-
ray examination of the left foot was reported as normal.  The 
examiner offered a diagnosis of traumatic injury to the left 
foot with fracture of the base of the 5th toe with traumatic 
arthritis (not seen on current x-ray examination).

At an RO hearing in August 2004, the Veteran testified to 
severe left foot pain with burning, tingling and swelling.  
His left foot disability caused difficulty in walking, and 
impaired his ability to work.  He claimed an inability to 
move his left 5th toe at all.

Thereafter, the Veteran's VA clinical records are significant 
for June 2006 assessment of neuropathic pain of both legs.  
In June 2007, he complained of a burning sensation in both of 
his feet which required him to take time off from work.  At 
that time, the Veteran reported that his job required 
climbing ladders and that he walked at least 5 miles per day.  
In November 2007, a private examiner diagnosed with the 
Veteran with severe diabetic sensory neuropathy involving the 
lower extremities and feet, and L4-L5 and L1-L2 disc 
degeneration with spinal root compression and bilateral 
radiculopathy.

The Veteran underwent an additional VA compensation and 
pension examination in October 2007.  He complained of left 
foot pain which was only partially relieved with over-the-
counter medication.  He described pain which occurred while 
standing, walking and at rest.  He further endorsed symptoms 
such as stiffness and an inability to bear weight on his 
toes.  He denied symptoms such as swelling, heat, redness, 
fatigability, weakness and lack of endurance.  On 
examination, the Veteran used a wheelchair for primary 
ambulation but could stand on his own power.  He also walked 
around with assistance of a new cane which was too short for 
his stature, and had corrective orthotics.  He was observed 
as being capable of weight bearing on his toes, and his shoes 
demonstrated no abnormal wear patterns.  

The examiner found that the Veteran's service-connected 
fracture residuals of the left little toe with degenerative 
changes resulted in no limitations of standing or walking.  
The examiner found objective evidence of diffuse non-organic 
tenderness of the 5th toe and foot, but no objective evidence 
of painful motion, swelling, instability, weakness, abnormal 
weight bearing, hammertoes, hallux valgus or rigidus, skin or 
vascular abnormality, pes cavus, malunion or nonunion of the 
tarsal or metatarsal bones, flatfoot, muscle atrophy or other 
foot deformity.  An X-ray examination showed no acute or 
chronic bony changes, well-maintained joint spaces, and was 
unremarkable for bony densities or soft tissue 
calcifications.  The examiner, upon review of the claims 
folder, found that the Veteran's subjective complaints were 
likely a result of, and consistent with, his diabetic 
peripheral neuropathy rather than his fracture residuals.

In conclusion, the VA examiner diagnosed healed fracture of 
the left little toe with DJD which had no significant 
occupational effects.  The examiner found that the Veteran's 
subjective complaints far outweighed his objective findings, 
which were more consistent with peripheral neuropathy.

At his hearing in October 2008, the Veteran testified to left 
toe pain that was 8/10 in severity when pressure was applied.  
He had difficulty performing activities such as climbing 
ladders, stooping, kneeling due to disability involving his 
leg, hip, ankle and entire left foot.

Overall, the Board finds that the medical evidence of record 
provides strong probative evidence against this claim, 
failing to show any malunion or nonunion of the tarsal or 
metatarsal bones and demonstrating an overall foot disability 
which is no more than moderate in degree.  The most 
persuasive evidence consists of the October 2007 VA 
compensation and pension examination report, which provided a 
comprehensive examination based upon review of the claims 
folder.  

The October 2007 VA examiner specifically found that the 
Veteran had a healed fracture of the left little toe with DJD 
which had no significant occupational effects.  The examiner, 
aware of the Veteran's diabetic neuropathy, specifically 
found no objective evidence of painful motion, swelling, 
instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus or rigidus, skin or vascular abnormality, pes 
cavus, malunion or nonunion of the tarsal or metatarsal 
bones, flatfoot, muscle atrophy or other foot deformity 
attributable to the service-connected residuals of left 5th 
fracture.  The examiner also specifically found that the 
Veteran's subjective complaints were due to diabetic 
peripheral neuropathy, which is consistent with the private 
examination report in November 2007.

The Board acknowledges the Veteran's report of symptoms, but 
the VA examiner in October 2007 found that his reported 
symptoms were consistent with his diabetic neuropathy and not 
his service-connected left 5th toe fracture disability.  
Additionally, the Veteran is not deemed a credible historian.  
In October 2007, the Veteran presented in a wheelchair and 
claimed an inability to bear weight on his toes.  However, in 
June 2007, he reported to a VA examiner that he was walking 
at least 5 miles per day at work.  

Overall, the Board cannot characterize this disability as 
"moderately severe" for any time during the appeal period, 
even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
considered.  In this respect, the 10 percent rating assigned 
is premised upon painful motion of the left little toe and 
foot, demonstrated on VA examination in December 2003.  
However, the Veteran's overall functional impairment, as 
demonstrated by his ability to walk 5 miles, having no 
unusual shoe wear pattern and lack of demonstrable disability 
on VA examination in 2007, is commensurate with the 10 
percent rating assigned.  Therefore, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the Veteran's residuals of left 5th toe 
fracture for any time during the appeal period.  The benefit 
of the doubt doctrine is not for application.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board is aware of the Veteran's complaints as to 
the effects of his service-connected left little toe 
disability has on his activities of work and daily living.  
In the Board's opinion, all aspects of this disability is 
encompassed in the schedular rating assigned.  As the 
assigned schedular evaluations are deemed adequate, there is 
no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  

While the Veteran alleges marked interference with his 
employability, the competent medical evidence indicates that 
his disability does not result in any significant industrial 
impairment.  The Board finds no credible evidence of unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disability at issue, that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as arthritis and diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Further, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
specified diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii). 

The Board notes that, while the presumption of exposure to 
Agent Orange only applies to veterans who served in Vietnam, 
a veteran's service in Korea and other areas outside of 
Vietnam in which the Department of Defense (DoD) has 
confirmed the use of herbicide agents may be considered for 
purposes of establishing a claim for direct service 
connection.  VA Adjudication Manual M21-1MR Part 
IV.ii.2.C.10.

The DoD has identified specific units that served in areas 
along the demilitarized zone (DMZ) in Korea where herbicides 
were used between April 1968 and July 1969.  M21-1MR Part 
IV.ii.2.C.10.  Furthermore, when a veteran alleges service 
along the DMZ between April 1968 and July 1969 and was 
assigned to a unit other than identified by DoD, VA is to 
submit a request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of the location of a 
veteran's unit.

In this case, the Veteran served in the Republic of Korea 
from October 1970 to November 1971 with the 51st Signal 
Battalion.  He alleges being attached to the 1st and 17th, as 
well as the 2nd and 23rd, Infantry Divisions along the DMZ.  
As this service occurred outside the time frame of April 1968 
and July 1969, the Veteran is not entitled to the presumption 
of exposure according to DoD guidelines and VA has no duty to 
submit a request to the JSRRC for verification of the 
location of a Veteran's unit.

Nonetheless, even when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  
This includes establishing actual exposure to herbicides.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's alleges that his type II diabetes and variously 
diagnosed skin disorders are caused by exposure to herbicides 
in service.  He recalls an incident where his unit was 
accidentally sprayed with an oily substance from a 
helicopter, and being ordered to take a shower as a result of 
this incident.  He further recalls other incidents where 
helicopters sprayed a substance that had been stored in drums 
with a big orange sticker attached.  He personally loaded and 
unloaded these containers, and states that he personally 
sprayed this substance without protective equipment.  He 
alleges the onset of a skin disorder which started before he 
departed Korea, and became progressively worse over time.  He 
testified in October 2008 that he was treated for this 
disorder in service.

With respect to his orthopedic disabilities, the Veteran 
alleges being struck by a steel tank door from a personnel 
carrier which injured his lower back and left side of his 
body.  He was initially treated in a MASH hospital, and 
placed on bedrest with pain medication.  He testified to an 
inability to recall whether he spent several days or 30 days 
of bedrest.  He further testified that this was a separate 
incident from where he injured his left foot by dropping a 
shovel.  He first sought treatment for these disabilities 
five years after his service. 

The Veteran's service treatment records (STRs) do not reflect 
treatment for type II diabetes mellitus, a chronic skin 
disorder or orthopedic disorders involving the low back, left 
hip, left knee or left ankle.  In March 1971, the Veteran was 
treated for a fracture at the base of the left 5th 
metacarpal.  He had dropped a shovel on his left foot.  He 
was placed in a short cast, and placed on light duty for 
three weeks.  He had one instance of treatment for hives in 
July 1971.

On the February 1973 separation examination, the Veteran 
denied a history of skin diseases, 
arthritis/rheumatism/bursitis, recurrent back pain, or trick 
or locked knee.  He further denied having been a patient in a 
hospital.  He did endorse a history of infrequent leg cramps 
in the morning.  Physical examination indicated normal 
clinical evaluations of the Veteran's endocrine system, lower 
extremities, spine and other musculoskeletal system, and the 
skin.  A urinalysis was negative for sugar.

Overall, the Veteran's STRs provide strong evidence against 
his claims, failing to show treatment or diagnosis of type II 
diabetes mellitus, a chronic skin disorder or any orthopedic 
disorder involving the low back, left hip, left knee or left 
ankle.  Additionally, the STRs include the Veteran 
affirmations at the time of his discharge from service 
denying a history of hospitalization, skin disease, or 
disability involving the low back, left hip, left knee or 
left ankle.

The Veteran's service personnel records (SPRs) document that 
he was stationed in the Republic of Korea from October 1970 
to September 1971.  He served as a cable splicer with C 
Company, 51st Signal Battalion from October 1970 to June 
1971, and with the HHC 51st Signal Battalion for his 
remaining Korean service.

Overall, the SPRs demonstrate that the Veteran's Korean 
service did not involve herbicide exposure under DoD 
guidelines, and his military occupational specialty does not 
facially imply that he was trained in spraying herbicides.

On his initial VA examination in May 1973, the Veteran did 
not report any symptoms of skin disease or orthopedic 
complaints involving the low back, the left knee, the left 
hip or the left ankle.  He further did not report any history 
of in-service hospitalization following traumatic injury from 
a tank door.  Physical examination indicated normal clinical 
evaluations of the skin (with the exception of a right 
forearm tattoo) and the endocrine system.  His 
musculoskeletal system was significant only for possible mild 
tendonitis of the left elbow.  A urinalysis was negative for 
glucose.

Overall, the May 1973 VA examination report provides strong 
evidence against the claims, failing to diagnose type II 
diabetes mellitus, a chronic skin disorder or any orthopedic 
disorder involving the low back, left hip, left knee or left 
ankle.

As there is no evidence that diabetes mellitus or arthritis 
was manifest to a compensable degree within one year from 
separation from service, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

The post-service medical records first document the Veteran's 
treatment for chronic neck and back pain in May 1990 
following a motor vehicle accident (MVA).  

On a February 1997 work physical examination, the Veteran 
denied a history of swollen or painful joints, skin diseases, 
recurrent back pain or "any back injury," or a trick or 
locked knee.  No chronic disorders were found.

On a February 1998 work physical examination, the Veteran 
denied a history of swollen or painful joints, skin diseases, 
recurrent back pain or "any back injury," or a trick or 
locked knee.  No chronic disorders were found.

Thereafter, a VA examination in November 1999 diagnosed 
chronic low back pain with X-ray examination demonstrating 
narrowing changes of L5/S1.  The Veteran was subsequently 
diagnosed with type II diabetes mellitus, scabies, 
pediculosis, inclusion cyst, and osteoarthritis of the left 
knee.  His clinical records also reflect his complaint of 
left hip and left ankle pain.

Overall, the Veteran's post-service medical records first 
reflect treatment for his claimed disorders many years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Importantly, the Board finds no competent evidence indicating 
that the Veteran's claimed disabilities are related to any 
event in service.  The lack of such evidence provides further 
evidence against the claims.

The Board acknowledges an August 2004 VA clinical record 
which includes an assessment of "PAIN 2/2 SC CONDITIONS."  
However, this impression is based on the Veteran's history 
that he was already service-connected for disabilities of the 
back, hip and knee.  To the extent this constitutes an 
opinion, it holds no probative value as it is based on an 
inaccurate factual history.  Quite simply, the Veteran is not 
service-connected for these disorders.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (medical opinion can be rejected if 
the based on a rejected factual basis).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1993) (medical examination 
report simply reporting a past medical history, unenhanced by 
any additional medical comment, does not constitute competent 
medical opinion). 

The Board also acknowledges the assessment from a private 
examiner in November 2007 that the Veteran manifests L4-L5 
and L1-L2 disc degeneration and spinal nerve root compression 
"from his injury during his active military service."  This 
examiner based the assessment upon the Veteran's report of 
sustaining low back, hip, leg, knee, ankle and foot injuries 
when a steel tank door struck the left side of his body 
during active service in 1972.  The Veteran told the examiner 
that X-rays were unavailable, that he was instructed to rest 
for 30 days on quarters, and that his STRs only documented 
the little toe injury.  

As addressed further below, the Board rejects the Veteran's 
claim of an injury to the low back, hip, leg, knee, and 
ankle.  Notably, x-ray facilities were available at the time 
of the left little toe injury as they were utilized to 
diagnose the bone fracture.  Therefore, the Board also finds 
that the November 2007 private medical assessment has no 
probative value as the premise for the opinion is rejected as 
false.  Reonal, 5 Vet. App. 458, 461 (1993).

In this case, there is no documentation that the Veteran was 
exposed to herbicides as claimed, or that he incurred the 
tank door injury as claimed.  Thus, his claims rise and fall 
based upon the credibility of his assertions.  As such, the 
Board must carefully scrutinize the credibility and weight to 
assign to these statements.  The Court has held that it is 
appropriate for the Board to look to the Federal Rules of 
Evidence in evaluating the probative value to assign for 
pieces of evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).

The Board finds as instructive the Veteran's statements to 
the military examiner on his February 1973 separation 
examination, wherein the Veteran denied a history of skin 
diseases, arthritis/rheumatism/bursitis, recurrent back pain, 
a trick or locked knee, or having been a patient in a 
hospital.  The Board also finds as instructive the Veteran's 
statements to a VA examiner in May 1973, wherein the Veteran 
did not report any symptoms of skin disease or orthopedic 
complaints involving the low back, the left knee, the left 
hip or the left ankle.  These statements are consistent with 
the overall evidentiary record.  Additionally, the Veteran 
denied a history of back injury on work physical examinations 
in February 1997 and 1998.

The Board also finds that such statements, or lack thereof, 
bear the indicia of reliability as being made in the context 
of seeking an appropriate diagnosis to the Veteran's claimed 
symptoms.  See LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

On the other hand, the Veteran's current allegations of in-
service onset were made many years after service in the 
context of seeking disabilities benefits.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest 
may affect the credibility of testimony).

Significantly, the Veteran's documented assertions of record 
are replete with inconsistencies which impeach the overall 
reliability and credibility of his allegations.  

The Veteran's SPRs reflect a military occupational specialty 
of cable splicer.  The Veteran has variously reported in 
service duties as a helicopter gunman (VA Form 9 received 
September 1998), a tank driver (VA examination report dated 
November 1999), a tank mechanic and sergeant at arms (VA 
examination report dated December 2003), and infantry 
reconnaissance (RO hearing dated August 2004).  There is no 
indication from the Veteran's SPRs that he received training 
and was qualified to operate or repair tanks, or that he 
performed the other duties as claimed.

The Veteran testified before the Board that he had been 
treated for his skin disorder in service, but testified to 
the RO in August 2004 that he had not received treatment.  At 
his hearing before the Board, the Veteran testified that his 
low back and left-sided bodily injury resulted from a 
separate incident from when he fractured his toe by dropping 
a shovel.  However, the Veteran testified to the RO in August 
2004 that his left toe fracture and back injury occurred at 
the "same time."  

Additionally, the Veteran variously reports that his back 
injury occurred while he was transporting troops to the DMZ 
(VA examination report dated November 1999), or while working 
on the rear electrical system at Camp Liberty (statement 
received October 2004).

With regard to his treatment, the Veteran has variously 
reported treatment with pain pills for three weeks and light 
duty for one month (statement received October 2004); being 
treated in the dispensary for a day or so, given rest and 
medications, and sent back to duty (VA examination report 
dated November 1999); and having his toe taped and being 
returned to duty (VA examination report dated December 2003).

By reference to a photograph, the Veteran also appears to 
allege being injured by a personnel carrier rollover in 
August 1971.  See Statement received February 2006.  However, 
in multiple other written statements, the Veteran refers to 
this picture as evidence that his friend was injured in the 
same truck he used in service.

In pursuing a claim of service connection for tinnitus, the 
Veteran informed a private audiologist in October 2004 that 
his tinnitus began in service and, two months later, told a 
VA audiologist that his tinnitus began after service.

Additionally inconsistencies include the Veteran's allegation 
that he incurred a shrapnel injury to the leg during service.  
See VA clinical record dated September 10, 2003.  There is no 
evidence at all that the Veteran incurred a shrapnel injury 
to the leg in service, and he has not directly referred to 
such an incident in supporting his allegations of combat 
stressors during service.

The Veteran has also submitted a picture of a storage tank in 
Korea which purportedly was used for storing agent orange, a 
picture of an area alleged to have been defoliated with Agent 
Orange, and e-mail excerpts from former service people 
alleging that Agent Orange had been used as late as 1973.  
This anecdotal evidence has some hearsay evidentiary value, 
but does not establish that any herbicide was used during the 
Veteran's period of service in Korea.  To the extent that 
such evidence has evidentiary value, it is greatly outweighed 
by the DoD determinations that the Veteran's type of service 
did not involve herbicide exposure.  DoD has greater 
expertise and access to pertinent records to make a 
determination in this regard.

The Board further acknowledges lay statement from the 
Veteran's mother, whose occupation involves housing officer, 
which recalls that the Veteran's military duties involved 
tank driving and spraying vegetation.  She recalls that the 
Veteran injured his back after a tank door slammed on him, 
but that he bravely endured many months of severe pain which 
he failed to report.   She further recalls that the Veteran 
had suffered with leg, hip, neck and back pain to the point 
of being bedridden.  

Quite simply, the Veteran's mother did not personally witness 
the Veteran's spraying of vegetation or being injured by a 
tank door in service.  She simply reiterates the story told 
by the Veteran, which does not gain credibility by merely 
being recited by a family member.  This statement is greatly 
outweighed by the overall credible lay and medical evidence 
in this case.

The Veteran has offered his personal opinions that his 
claimed are related to service.  However, he is a lay person, 
not trained in medicine, and as such is not competent to 
offer an opinion on matters requiring medical expertise.  
Accordingly, his assertion as to etiology of his claimed 
disorders is not the type of competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a skin disorder, 
type II diabetes mellitus and orthopedic disorders involving 
the low back, left ankle, left knee and left hip.  
38 U.S.C.A. § 5107(b).  That is, based upon the entire 
evidentiary record, the Board finds that the most credible 
lay and medical evidence in this case demonstrates that the 
Veteran's claimed disabilities were not manifest in service, 
that diabetes mellitus and arthritis were not manifest to a 
compensable degree within one year from service, and that the 
claimed disorders first manifested many years after service 
are not shown to have a nexus to service.  The evidence is 
not so evenly balanced as to require resolution of doubt in 
the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).  The appeal 
is denied.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The Veteran's service connection claims were initially 
adjudicated prior to the passage of the VCAA, and 
readjudicated de novo as a result of the VCAA.  Accordingly, 
pre-adjudication VCAA notice compliance is an impossibility 
in this case.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

RO letters dated June 2001 and September 2002 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his service connection claims as 
well as the relative duties upon himself and VA in developing 
his claims.  

An RO letter in September 2003 advised the Veteran of the 
types of evidence and/or information deemed necessary to 
substantiate his increased rating claim as well as the 
relative duties upon himself and VA in developing this claim.  
The potential forms of evidence to establish that his left 
toe fracture increased in severity included a statement from 
his doctor containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests; statement from individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse; 
and his own statement completely describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by his 
disability.

The RO's September 2003 letter additionally advised the 
Veteran of the evidentiary requirements for establishing 
exposure to herbicides.

An RO letter in July 2007 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate 
his claim of service connection for diabetes mellitus as well 
as the relative duties upon himself and VA in developing this 
claim.  

An RO letter in May 2008 advised the Veteran that his 
disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  

With the exception of providing notice of the downstream 
issues of establishing an initial rating and effective date 
of award, these letters substantially complied with the VCAA 
notice content requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any timing defects were cured with 
readjudication of the claims in the July 2008 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the service connection claims remain denied, the downstream 
issues of assigning a disability rating and effective date of 
award are not implicated.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's STRs as well 
as private and VA clinical records.  There are no outstanding 
requests to obtain any additional VA clinical records, or 
private medical records for which the Veteran has both 
identified and authorized VA to obtain on his behalf.

The Veteran was afforded a VA feet examination as recently as 
October 2007.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that a higher rating may be assigned, there is no duty to 
provide further medical examination on the increased rating 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in the 
service connection claims being decided on appeal because 
there is sufficient evidence to decide the claim.  The 
Veteran has been examined by VA and non-VA medical 
professionals and those records are with the claims files.  
The Board has determined that the credible evidence is 
against a finding of persistent or recurrent symptoms of 
disability since service as well as against a finding of an 
alleged low back and left-sided bodily injury in service.  
There is no competent evidence establishing the Veteran's 
exposure to Agent Orange, and there is no competent evidence 
based on an accurate factual history suggesting that the 
Veteran's claimed disorders are otherwise related to event(s) 
in service.  As such, the Board finds no basis to obtain 
medical opinion in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating greater than 10 percent for healed fracture of the 
left little toe with degenerative changes is denied.

Service connection for a skin disorder as a result of 
exposure to herbicides is denied.

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a low back disability is denied.

Service connection for type II diabetes mellitus as a result 
of exposure to herbicides is denied.


REMAND

The Veteran has been diagnosed with PTSD due to inservice 
stressors that have not been verified.  The RO has made a 
finding that the Veteran has not provided sufficient detail 
to request the JSRRC to verify the claimed events.  JSRRC 
cannot conduct research into any claimed event unless the 
Veteran can identify the occurrence of the event within a 
two-month period.  M21-1MR, Part IV.ii.1.D.

On review of the entire evidentiary record, the Board finds 
that the Veteran has provided sufficient information to 
warrant a research request from JSRRC.
He served in the Republic of Korea from October 1970 to 
November 1971.  The Board finds that the following stressors 
may be capable of verification by JSRRC:

- In November or December 1970, the Veteran 
alleges being in the vicinity of the Non-
Commissioned Officer's (NCO) club at Camp Liberty 
Bell which was destroyed mortar and rocket 
attacks by the North Koreans;
- In May 1971, two service mates were killed by a 
claymore mine; and
- In September 1971, the Veteran alleges coming 
enemy fire along the DMZ at which time Sgt. 
Randolph Dale was presumably killed in action.

Prior to conducting further research with JSRRC, the Veteran 
should be advised to provide an approximate two-month period 
within which his claimed exchange fire with the North Koreans 
occurred at or around the area of Freedom Bridge on the MGM 
river.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and once again 
request him to provide further information 
as to the approximate date within a two-
month period of him exchange fire with the 
North Koreans occurred at or around the area 
of Freedom Bridge on the MGM river.

2.  Obtain complete clinical records from 
the North Texas VA Healthcare System since 
November 2007.

3.  Seek verification from JSRRC as to 
whether any of the alleged events occurred:
	a) whether, in November or December 1970, 
the NCO club at Camp Liberty Bell was 
destroyed mortar and rocket attacks by the 
North Koreans;
	b) whether, in May 1971, two service 
mates were killed by a claymore mine; and
    c) whether, in September 1971, enemy fire 
occurred along the DMZ at which time Sgt. 
Randolph Dale was presumable killed in 
action.

Request unit records for the time period in 
question.  Verify any other incident that 
the Veteran reports that meets the criteria 
of M21-1MR, Part IV, Subpart ii, 1.D.14.d.

4.  Upon completion of the above, make a 
specific determination as to whether or not 
the Veteran was exposed to a stressor event 
in service.  If necessary, conduct any 
further development warranted based upon the 
determination.

5.  Thereafter, readjudicate the claim.  If 
the claim remains denied, furnish the 
Veteran and his representative an SSOC and 
afford the applicable period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


